Citation Nr: 0715758	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the veteran's claim of entitlement to 
service connection for sarcoidosis.  

In September 2004, the veteran testified at a hearing held 
before the undersigned Veterans Law Judge at the local VA 
office.  At the hearing, he submitted additional evidence 
accompanied by a waiver of RO consideration.  As such, the 
Board will discuss this evidence in the adjudication of this 
claim.

When this matter was initially before the Board in January 
2005, the Board denied service connection for sarcoidosis.  
The veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in an August 2006 order, granted the parties' joint 
motion for remand, vacating the Board's January 2005 decision 
and remanding the case for compliance with the terms of the 
joint motion.

In September 2006, the veteran submitted additional evidence, 
again accompanied by a waiver of RO consideration; this 
evidence will also be discussed by the Board.

In May 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the August 2006 joint motion for remand, the parties noted 
that VA determined that a medical opinion was necessary to 
adjudicate the veteran's claim.  The parties agreed that 
because VA procured examination reports that did not provide 
an opinion as to whether the veteran's sarcoidosis either 
began in or was aggravated by service, and since the Board 
found the October 2002 examination report had "no probative 
value," a remand was required for VA to procure a new 
examination that offered probative evidence with respect to 
the veteran's claim.  See Howell v. Nicholson, 19 Vet. 
App. 535, 539 (2006); see also Coburn v. Nicholson, 19 Vet. 
App. 427, 433 (2006).  Thus, the Board has no discretion and 
must remand this matter for compliance with the Court's 
August 2006 order granting the parties' joint motion to 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) 
(holding that the duty to ensure compliance with the Court's 
order extends to the terms of the agreement struck by the 
parties that forms the basis of the joint motion to remand).  

In his statements and testimony, the veteran essentially 
maintains that service connection is warranted for 
sarcoidosis because the condition had its onset during his 
period of active duty.  The veteran argues that his eye 
problems in service were the presenting symptoms of his later 
diagnosed sarcoidosis and that his eye and lung problems 
developed due to that disease.

As the Board noted in the January 2005 decision, the 
veteran's service medical records are negative for complaints 
or findings of sarcoidosis.  These records show that, in 
September 1951, he was hospitalized for complaints of a blind 
spot in the center of vision of the left eye for a one week 
duration, and while hospitalized, underwent eye surgery.  At 
discharge, the veteran was diagnosed as having retinitis of 
the left eye and degeneration of macula, post inflammatory.  

A survey of the pertinent medical evidence of record 
discloses that the veteran was initially diagnosed as having 
sarcoidosis in April 1964.

In a February 2002 report, Dr. Charles M. Gremillion stated 
that because the veteran had sarcoidosis, a left eye scar was 
probably related to an old inflammatory process due to his 
sarcoidosis.  In March 2002, Dr. Bruce L. Boros indicated 
that the veteran had shortness of breath that might be 
related to sarcoidosis.

In an April 2002 report, Dr. Jackie Klein Lefferts opined 
that the veteran's shortness of breath was most likely not 
due to sarcoidosis, and noted that the sarcoid was not 
currently active.  In a separate April 2002 statement, Dr. 
Lefferts reported that diagnostic studies revealed that the 
veteran's serum angiotensin converting enzyme levels were 
within normal limits, and she explained that if he had 
sarcoidosis, she would have expected the levels to be much 
higher.  

In October 2002, the veteran was afforded a VA eye 
examination.  The physician diagnosed the veteran as having 
an old chorioretinal scar in the macula of the left eye.  The 
examiner stated that it was impossible to determine the 
"exact etiology of the scar," but indicated that it was 
possibly related to an old sarcoid granuloma.  The physician, 
however, added that it might also be related to a congenital 
toxoplasmosis.  In any event, he reported that he was unable 
to offer an opinion as to the etiology of the condition.  

In October 2002, the veteran was also afforded a VA 
respiratory examination.  The examiner diagnosed the veteran 
as having sarcoidosis, by history, per biopsy in 1963, and 
mild airway disease, chronic obstructive pulmonary disease.  
The examiner stated that there was no current evidence of 
active sarcoidosis, and that the veteran's respiratory 
problems were due to lack of elasticity of the pulmonary 
tissues and represented general airway disease.  The 
physician further opined that the veteran's lung condition 
was not secondary to sarcoidosis of the eye.  

In a February 2003 report, Dr. Gremillion reiterated that the 
veteran's left eye scarring was probably related to an 
inflammatory process related to his sarcoidosis, and noted 
that he suffered from sarcoid uveitis.  

VA outpatient treatment records reflect that, in October 
2003, the veteran was diagnosed as having cycloplegia 
retinoscopy scar of the left eye that was possibly secondary 
to sarcoidosis.  The records also show that, in October 2003, 
an examiner indicated that there was radiological, clinical, 
and physiological evidence of old sarcoidosis, but no 
evidence of current active disease.  

In an October 2003 report, Dr. Sander Dubovy diagnosed the 
veteran as having chorioretinal atrophy in the left eye and 
stated that the atrophy might be secondary to the 
sarcoidosis, as well as other types of inflammation and 
trauma.  Dr. Dubovy, noted, however, that the veteran had 
provided no history of trauma.  

In a July 2005 statement, Dr. Gremillion reported that he had 
examined the veteran for a fourth time in April 2005 and 
reaffirmed his impression that the veteran had sarcoid 
uveitis that was more likely than not caused by sarcoidosis 
he had while in service.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding records of the 
veteran's treatment at the Key West, 
Florida, VA outpatient clinic, dated 
since October 2003.  The AMC should 
also request that the veteran submit 
any additional pertinent records of his 
private care, as well as any reports 
addressing whether he has sarcoidosis 
that might be related to his period of 
service.  The aid of the veteran in 
securing any private records, to 
include providing any additional 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.	The AMC should afford the veteran an 
appropriate VA examination to determine 
whether he has sarcoidosis, and if so, 
the nature, extent, onset and etiology 
of the disability.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies should be performed 
and all findings should be reported in 
detail.  After reviewing the medical 
evidence, performing a physical 
examination, and administering any 
necessary diagnostic tests, the 
examiner should opine as to whether it 
is at least as likely as not any eye or 
respiratory problems found to be 
present are due to sarcoidosis.  If the 
examiner concludes that any eye or 
respiratory problems are related to 
sarcoidosis, the examiner must opine as 
to whether it is at least as likely as 
not that sarcoidosis had its onset in 
or was aggravated by the veteran's 
service.  In offering these opinions, 
the examiner should make reference the 
pertinent medical evidence of record, 
to specifically include the medical 
evidence discussed above.  If the 
examiner is unable to offer an opinion 
as to whether the veteran's current eye 
and lung problems are due to 
sarcoidosis, the examiner must 
specifically state why an opinion can 
not be provided.  Similarly, if the 
examiner is unable to offer an opinion 
as to whether the veteran's sarcoidosis 
had its onset during service or was 
otherwise caused or aggravated by his 
period of active duty, the examiner 
should specially indicate why an 
opinion can not be provided.  A 
complete rationale for all opinions 
expressed should be provided in a 
legible report.  

3.	Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the veteran and 
his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

